        Case 2:20-cv-02401-CFK Document 31 Filed 11/05/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ULTIMATE HEARING SOLUTIONS
II, LLC, et al
                          :                          CIVIL ACTION
              v.          :
                          :                          No. 20-2401
HARTFORD UNDERWRITERS
INSURANCE COMPANY, et al

                                      ORDER

             AND NOW, this 5th day of November, 2020, it is hereby ORDERED

that Oral Arguments on the Cross Motions for Summary Judgment (ECF No.

19 & 20) are scheduled for November 19, 2020 at 11:00 AM, and will be

conducted via video conference.

             All attorneys and other case participants must review the Video

Conference Instructions, which are attached to this Order. Counsel are further

directed to conduct a test of the conferencing platform at their own convenience. If

counsel anticipate any technical difficulties, please notify the deputy clerk no later

than three (3) business days prior to the date of the proceeding.

             On the day of the proceeding, all case participants shall connect to the

video conference from a convenient location, approximately 45 minutes prior to

the start time. Counsel are further advised to wear professional business attire, as

this will be an official proceeding with a court reporter taking the record.



                                           1
Case 2:20-cv-02401-CFK Document 31 Filed 11/05/20 Page 2 of 2




    IT IS SO ORDERED.

                                       BY THE COURT:


                                       /s/ Chad F. Kenney
                                       ____________________
                                       CHAD F. KENNEY, J.




                              2
